WARREN E. JOSEPH
v.
BUDDY CALDWELL, ATTORNEY GENERAL, STATE OF LOUISIANA.
No. 2009 CA 1779.
Court of Appeals of Louisiana, First Circuit.
April 1, 2010.
Not Designated for Publication
WARREN E. JOSEPH, Jr., Angola, Louisiana, Pro Se.
WILLIAM KLINE, Baton Rouge, Louisiana, Counsel for Defendants-Appellees, Department of Public Safety and Corrections et al.
Before: PARRO, KUHN, and McDONALD, JJ.
KUHN, J.
Plaintiff-appellant, Warren E. Joseph, appeals the district court's judgment, dismissing his application for a writ of habeas corpus, mandamus, and preliminary injunction for failure to state a cause of action for habeas or other relief and for failure to state facts to support a claim that La. R.S. 14:30.1 is unconstitutional. For the reasons stated by the commissioner, the district court judgment is affirmed in accordance with La. U.R.C.A. Rule 2-16.2A (4), (5), and (6). Appeal costs are assessed against plaintiff-appellant, Warren E. Joseph.
AFFIRMED.